      Case 3:19-cv-08259-DGC Document 1 Filed 09/04/19 Page 1 of 12



     Mary Jo O’Neill, AZ Bar No. 005924
1
     James P. Driscoll-MacEachron, AZ Bar No. 027828
2
     Michael Baskind, AZ Bar No. 030810
     EQUAL EMPLOYMENT OPPORTUNITY
3    COMMISSION, Phoenix District Office
     3300 North Central Ave., Suite 690
4    Telephone: (602) 535-0412
     Fax: (602) 640-5071
5    Email:james.driscoll-maceachron@eeoc.gov
           michael.baskind@eeoc.gov
6

7
     Attorneys for Plaintiff
8    EQUAL EMPLOYMENT
     OPPORTUNITY COMMISSION
9

10                        IN THE UNITED STATES DISTRICT COURT

11                              FOR THE DISTRICT OF ARIZONA

12
     Equal Employment Opportunity
13
     Commission,                                               CIVIL ACTION NO.
14
                   Plaintiff,                                      COMPLAINT
15

16          vs.

17   Northern Arizona Orthopedics LTD.
18

19                 Defendant.
20

21
                                    NATURE OF THE ACTION
22

23          This is an action brought under Title VII of the Civil Rights Act of 1964 and Title
24
     I of the Civil Rights Act of 1991, to correct unlawful employment practices on the basis
25
     of sex, male, and retaliation, and to provide appropriate relief for Charging Party Mike
26

27   Anda and other aggrieved individuals. As alleged with greater particularity in the
28
     paragraphs below, Defendant Northern Arizona Orthopedics LTD (“NAO”) did not hire



                                                   -1-
      Case 3:19-cv-08259-DGC Document 1 Filed 09/04/19 Page 2 of 12




1
     Anda and other qualified male applicants because of their sex and retaliated against Anda

2    for complaining about the discrimination. Anda and other aggrieved individuals were not
3
     hired for at least the August 2016 Medical Assistant (“MA”) and June 22, 2017, Durable
4
     Medical Equipment (“DME”) Coordinator positions because of their sex. NAO selected
5

6    less qualified female applicants for both positions. After not receiving the MA position,
7
     Anda complained to NAO that he was not hired because he was a man. In response, NAO
8
     instructed Anda to not reach out to NAO in the future and did not hire him when he
9

10   subsequently applied.
11
                                     JURISDICTION AND VENUE
12
       1. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,
13

14     1337, 1343 and 1345. This action is authorized and instituted pursuant to § 706(f)(1)
15     and (3) of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.§ 2000e-
16
       5(f)(1) and (3) (“Title VII”) and pursuant to Section 102 of the Civil Rights Act
17

18     of 1991, 42 U.S.C. § 1981a.

19     2. The employment practices alleged to be unlawful were committed within
20
       the jurisdiction of the United States District Court for the District of Arizona, which is
21

22
       where venue lies.

23                                               PARTIES
24
       3. The Equal Employment Opportunity Commission is the agency of the United
25
       States of America charged with the administration, interpretation, and enforcement of
26

27     Title VII and is expressly authorized to bring this action by Sections 706(f)(1) and (3)
28
       of Title VII, 42 U.S.C. § 2000e-5(f)(1) and (3).



                                                 -2-
     Case 3:19-cv-08259-DGC Document 1 Filed 09/04/19 Page 3 of 12




1
     4. At all relevant times, NAO has been headquartered in the State of Arizona, has

2    continuously been doing business in the State of Arizona, and has continuously had at
3
     least 15 employees.
4
     5. At all relevant times, NAO has been an employer continuously engaged in an
5

6    industry affecting commerce under §§ 701(b), (g) and (h) of Title VII, 42 U.S.C. §§
7
     2000e(b), (g) and (h).
8
                               ADMINISTRATIVE PROCEDURES
9

10   6. More than thirty days prior to the institution of this lawsuit, Anda filed a charge
11
     with the Commission alleging NAO violated Title VII.
12
     7. The Commission provided NAO with notice of the charge of
13

14   discrimination.
15   8. On May 21, 2019, the Commission issued to NAO a Letter of Determination
16
     finding reasonable cause to believe that Title VII was violated and inviting NAO to
17

18   join with the Commission in informal methods of conciliation to endeavor to eliminate

19   the unlawful employment practices and provide appropriate relief.
20
     9. The Commission provided NAO with an opportunity to remedy the discriminatory
21

22
     practices described in the Letter of Determination.

23   10. The Commission was unable to secure a conciliation agreement acceptable to the
24
     Commission from NAO.
25
     11. On August 22, 2019, the Commission issued a Notice of Failure of Conciliation to
26

27   NAO.
28
     12. All conditions precedent to the institution of this lawsuit have been fulfilled.



                                               -3-
     Case 3:19-cv-08259-DGC Document 1 Filed 09/04/19 Page 4 of 12




1
                                 STATEMENT OF FACTS

2    13. On August 22, 2016, Anda applied for NAO’s MA position.
3
     14. For the MA position, NAO required a high school diploma and preferred
4
     candidates with a medical assistant certification.
5

6    15. Anda had a master’s degree and was a certified medical assistant.
7
     16. NAO’s Executive Director, Joianne Meyers, determined that Anda was qualified
8
     for the MA position.
9

10   17. Meyers felt it was rare to get a candidate for the MA position with a medical
11
     assistant certification.
12
     18. On August 24, 2016, Anda interviewed with Meyers for the MA position and
13

14   shadowed other NAO MA employees for roughly an hour.
15   19. Despite Anda’s qualifications, NAO did not hire him for the MA position.
16
     20. On September 2, 2016, Meyers sent Anda an e-mail informing him that he was not
17

18   selected for the MA position.

19   21. After deciding not to hire Mr. Anda, NAO promoted Alyssa Gorce to the MA
20
     position.
21

22
     22. Gorce had a bachelor’s degree and she was not a certified medical assistant.

23   23. Meyers decided not to hire Anda before deciding to promote Gorce.
24
     24. Other men applied for and were passed up for the MA position despite being more
25
     qualified than Gorce.
26

27

28




                                               -4-
     Case 3:19-cv-08259-DGC Document 1 Filed 09/04/19 Page 5 of 12




1
     25. In or around September 6, 2016, after not being hired for the MA position, Anda

2    complained to Meyers that he felt he was not hired for the position because he was a
3
     man.
4
     26. On March 28, 2017, Anda emailed Meyers to inquire into whether NAO had any
5

6    full-time positions available.
7
     27. On March 29, 2017, Meyers responded to Anda in writing by telling him, “in your
8
     previous correspondence to me, you accused me of having a gender bias in my hiring
9

10   practices. . . . Major tenets of NAO’s culture are accountability and respect. I would
11
     appreciate you no longer reaching out to our practice.”
12
     28. Because of Meyers’s response, Anda did not apply for NAO’s open Medical
13

14   Appointment Scheduler, Certified Medical Assistant, Navigator/Registration in
15   Contact Center, Patient Registration Clerk, and Surgery Scheduler positions.
16
     29. Anda did not apply for the positions identified in Paragraph 28 because he thought
17

18   Meyers was the hiring official for them.

19   30. On July 24, 2017, Anda applied for the DME Coordinator position at NAO.
20
     31. Anda applied for the DME Coordinator position because he thought Meyers was
21

22
     not the hiring official for the position.

23   32. NAO’s HR Manager, Rebecca Wilson, was the hiring official for the DME
24
     Coordinator position.
25
     33. Wilson was aware that Anda made a complaint of gender discrimination prior to
26

27   his application for the DME Coordinator position.
28




                                                 -5-
     Case 3:19-cv-08259-DGC Document 1 Filed 09/04/19 Page 6 of 12




1
     34. NAO’s job description for the DME Coordinator position states that NAO was

2    looking for a candidate with “experience working in [a] healthcare environment,” and
3
     preferred someone with “formal education in healthcare.”
4
     35. Anda has a bachelor’s degree in health sciences and a master’s degree in education
5

6    from Northern Arizona University.
7
     36. Anda also had experience working as a medical assistant for two different
8
     employers.
9

10   37. NAO did not interview Anda for the DME Coordinator position.
11
     38. NAO did not hire Anda for the DME Coordinator position.
12
     39. NAO selected Jade Yost, a female applicant, for the DME Coordinator position.
13

14   40. Yost’s highest level of education was an associate degree in a non-healthcare field.
15   41. Yost had no prior healthcare work experience.
16
     42. Yost had worked internally with NAO in a clerical position since July 11, 2017,
17

18   approximately two weeks prior to Anda’s application. Prior to that, her highest

19   professional experience was working as a shelf stocker at Target.
20
     43. Other men applied for the DME Coordinator position that was open in or around
21

22
     July 2017 and were not hired despite being more qualified than Yost.

23   44. Upon information and belief, since at least January 11, 2017, NAO has hired
24
     women instead of qualified men for other positions.
25

26

27

28




                                              -6-
     Case 3:19-cv-08259-DGC Document 1 Filed 09/04/19 Page 7 of 12




1
                                STATEMENT OF CLAIMS

2
                                           Count I:
3
                                       Failure to Hire
4
                                      42 U.S.C. § 2000e-2(a)
5
     45. The allegations in the foregoing paragraphs are incorporated by reference.
6

7    46. NAO failed to hire Anda and other aggrieved male applicants because of their sex,
8
     male, in violation of § 703(a) of Title VII, 42 U.S.C. §§ 2000e-2(a).
9
     47. Anda and other aggrieved male applicants applied for open positions, including
10

11   the MA position and the DME Coordinator position.
12
     48. Anda and other aggrieved male applicants were qualified for the open positions
13
     they applied for, including the MA position and the DME Coordinator position.
14

15   49. Anda and other aggrieved male applicants were not selected for the open positions
16
     they applied for, including the MA position and the DME Coordinator position.
17
     50. After not selecting Anda and other aggrieved male applicants, NAO continued to
18

19   search for candidates, ultimately hiring less qualified women for the positions.

20   51. The effect of the practices complained of in the foregoing paragraphs above has
21
     been to deprive Anda and other aggrieved male applicants of equal employment
22

23
     opportunities.

24   52. The unlawful employment practices complained of in the aforementioned
25
     paragraphs were intentional.
26

27

28




                                              -7-
     Case 3:19-cv-08259-DGC Document 1 Filed 09/04/19 Page 8 of 12



     53. The unlawful employment practices complained of in the aforementioned
1

2    paragraphs above were done with malice or with reckless indifference to the federally
3
     protected rights of Anda and other aggrieved male applicants.
4

5                                        Count II:
6                                       Retaliation
                                    42 U.S.C. § 2000e-3(a)
7

8
     54. The allegations in the foregoing paragraphs are incorporated by reference.
9

10   55. NAO engaged in unlawful employment practices in violation of § 704 of Title VII,
11
     42 U.S.C. § 2000e-3, by retaliating against Anda for his opposition to NAO’s unlawful
12
     employment practices.
13

14   56. Anda complained to NAO at least on or around September 6, 2016, that he
15
     believed that he was not hired for the MA position because he was a man.
16
     57. On March 29, 2017, in response to Anda’s e-mail inquiring into employment
17

18   opportunities at NAO, Meyers told Anda not to apply for future NAO positions.

19   58. Anda did not apply for the NAO’s open Medical Appointment Scheduler,
20
     Certified Medical Assistant, Navigator/Registration in Contact Center, Patient
21

22
     Registration Clerk, and Surgery Scheduler positions because of Meyers e-mail telling

23   him not to apply for future positions at NAO.
24
     59. The decisionmaker or decisionmakers responsible for hiring for the DME
25

26
     Coordinator position were aware of Anda’s complaint about sex discrimination prior

27   to Anda’s application.
28




                                             -8-
     Case 3:19-cv-08259-DGC Document 1 Filed 09/04/19 Page 9 of 12




1
     60. Anda was not selected for the DME Coordinator position because of his complaint

2    of sex discrimination.
3
     61. The effect of the practices complained of in the foregoing paragraphs above has
4
     been to deprive Anda of equal employment opportunities because of his opposition to
5

6    the unlawful employment practices described above.
7
     62. The unlawful employment practices complained of in the aforementioned
8
     paragraphs were intentional.
9

10   63. The unlawful employment practices complained of in the aforementioned
11
     paragraphs above were done with malice or with reckless indifference to the federally
12
     protected rights of Anda.
13

14                                    PRAYER FOR RELIEF
15   Wherefore, the Commission respectfully prays that this Court:
16
     A. Grant a permanent injunction enjoining NAO, its officers, agents, servants,
17

18   employees, attorneys, and all persons in active concert or participation with it from

19   engaging in any employment practice that discriminates on the basis of sex.
20
     B. Grant a permanent injunction enjoining NAO, its officers, agents, servants,
21

22
     employees, attorneys, and all persons in active concert or participation with it from

23   retaliating against any person engaging in activities protected by Title VII.
24
     C. Order NAO to institute and carry out policies, practices, and programs that provide
25
     equal employment opportunities for all persons regardless of sex and which eradicate
26

27   the effects of its past and present unlawful employment practices.
28




                                               -9-
     Case 3:19-cv-08259-DGC Document 1 Filed 09/04/19 Page 10 of 12




1
      D. Order NAO to make Mike Anda and other aggrieved male applicants whole by

2     providing appropriate backpay with prejudgment interest, in amounts to be determined
3
      at trial, and other affirmative relief necessary to eradicate the effects of its unlawful
4
      employment practices, including but not limited to reinstatement and/or front pay.
5

6     E. Order NAO to make Mike Anda and other aggrieved male applicants whole by
7
      providing compensation for past and future pecuniary losses resulting from the
8
      unlawful employment practices described above, in amounts to be determined at trial.
9

10    F. Order NAO to make Mike Anda and other aggrieved male applicants whole by
11
      providing compensation for past and future nonpecuniary losses resulting from the
12
      unlawful practices complained of above, including emotional pain, suffering,
13

14    inconvenience, and humiliation, in amounts to be determined at trial.
15    G. Order NAO to pay punitive damages to Mike Anda and other aggrieved male
16
      applicants for its intentional, malicious and reckless conduct, as described above, in
17

18    amounts to be determined at trial.

19    H. Grant to the Commission such further relief as the Court deems necessary and
20
      proper in the public interest.
21

22
      I.   Award the Commission its taxable and recoverable costs of this action.

23

24
           RESPECTFULLY SUBMITTED: September 4, 2019.
25

26                                                      SHARON FAST GUSTAFSON
27
                                                        General Counsel

28




                                                 -10-
     Case 3:19-cv-08259-DGC Document 1 Filed 09/04/19 Page 11 of 12




1
                                               GWENDOLYN YOUNG REAMS
                                               Associate General Counsel
2

3                                              EQUAL EMPLOYMENT
                                               OPPORTUNITY COMMISSION
4
                                               131 M Street NE, 5th Floor
5                                              Washington, DC 20507-0004
6
                                               MARY JO O’NEILL
7
                                               Regional Attorney
8

9                                              JAMES DRISCOLL-MACEACHRON
                                               Supervising Trial Attorney
10

11
                                               /s/ Michael Baskind
12                                             Michael Baskind
                                               Trial Attorney
13

14
                                               EQUAL EMPLOYMENT
15                                             OPPORTUNITY COMMISSION
                                               Phoenix District Office
16
                                               3300 North Central Avenue, Suite 690
17                                             Phoenix, Arizona
                                               85012
18

19

20

21

22

23

24

25

26

27

28




                                        -11-
     Case 3:19-cv-08259-DGC Document 1 Filed 09/04/19 Page 12 of 12




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        -12-
